 
Exhibit 10.12
 
Software Copyright Transfer Agreement
 

 
Party A: Beijing San Teng Da Fei Technology Development Co. Ltd
 
Party B: Beijing ZYTX Technology Co., Ltd
 


Whereas:
 
    1. Party A is a limited liability company duly established and validly
existing under Company Law of the Peoples Republic of China and other related
laws and regulations, with registered capital of RMB 500,000.
 
    2. Party B is a limited liability company duly established and validly
existing under Company Law of the Peoples Republic of China and other related
laws and regulations, with registered capital of RMB 1,000,000.
 
    3. Party B owns many software and software copyright, and legally has whole,
complete rights thereon.
 
    4. Party B proposes to assign its software and software copyright to Party A
through transfer, and Party A agrees to such assignment.
 
    In order to safeguard the lawful rights and interests of both parties,
through equal negotiation by both parties, the following transfer agreement on
software and software copyright is signed on freewill basis for jointly
complying with.
 
Article 1 Transfer of object
    
    The software and software copyright to be transferred includes FOUR(4)
software, FIVE(5) software copyright.
 
    Software are including:
 
    1.  Insurance Policy Flow Mgt System -phase I
 
    2. Insurance Policy Flow Mgt System -phase III
 
    3. AT Streaming Statistic System
 

--------------------------------------------------------------------------------


 
    4. Online insurance enquires system
 
    Software copyright are including:
 
    1. Remote card management system (hereinafter referred to as “Remote Card
Management System) V1.0, registration number: 2009SR013098.
 
    2. Remote loss setting system (hereinafter referred to as “Remote Loss
Setting System) V1.0, registration number: 2009SR013095.
 
    3. Oversea insurance online covering system (hereinafter referred to as
“Oversea Insurance Online Covering System) V1.0, registration
number: 2009SR013097.
 
    4. Insurance policy online real-time feedback system (hereinafter referred
to as “Insurance Policy Online Real-time Feedback System) V1.0, registration
number: 2009SR013096
 
    5. Auto insurance premium enquires platform software V1.0, registration
number: 2009SR013099
 
Article 2 Transfer price
 
    Transfer price is RMB 61,365,833.16 in total.
 
Article 3: Rights and obligations of Party A
 
    1.  After signing this agreement, Party A takes possession and owns such
software and software right, and has all rights to use, dispose, transfer, and
publish such software.
 
    2. Any expense on registration and filling during transfer shall be borne by
Party A.
 
Article 4 Rights and obligations of Party B
 
    1. After signing this agreement, Party B shall assist Party A to make
registration of alteration on software copyright transfer.
 
    2. After signing this agreement, Party B shall provide Party A with all
source code and other document of software and software copyright.
 

--------------------------------------------------------------------------------


 
    3. After signing this agreement, Party B shall neither transfer or disclose
software, software copyright and its source code and related document to other
institution and individual, nor continue to use or transfer to others to use
such software and software copyright.
 
    4. Party B shall be obligated to provide Party A with technical support on
software and software copyright.
 
Article 5 Breach liability
 
    If either party breach obligation stated in Article 3, 4 herein, which
causes losses to the other party, defaulting party shall pay liquidated damages
equal to such loss to non-defaulting party.
 
Article 6 Dispute resolution
 
    1. Matters uncovered herein shall be settled through negotiation by both
parties. Supplementary agreement signed after negotiation is supplementary and
extended to this agreement, has equal legal force with this agreement. In case
of inconsistency between content of supplementary agreement and this agreement,
supplementary agreement shall prevail
 
    2. Any and all dispute in connection with or arising from this agreement
shall be settled through amicable negotiation by both parties firstly, if it
fails to be settled within 30 days, either party shall be entitled to institute
legal proceedings before People’s Court where it is located.
 
Article 7 Effectiveness
 
    This agreement is made in duplicate, one copy for one party respectively,
and comes into force upon sealed by both parties.
 

 
(No text below)



--------------------------------------------------------------------------------




 
Party A:
Party B:
Beijing San Teng Da Fei
Beijing ZYTX Technology Co., Ltd.
Technology Development Co. Ltd.
     
/s/
/s/
Date: June 29, 2010
Date: June 29, 2010


 

--------------------------------------------------------------------------------

